Exhibit 10.3

 

TERMINATION OF SEVERANCE PROTECTION AGREEMENT

 

This Termination (“Termination”) of that certain Severance Protection Agreement
dated as of September 1, 2005 (the “Agreement”) by and between Science
Applications International Corporation, a Delaware corporation (“SAIC”) and
Thomas E. Darcy, (“Darcy”) is made as of this 28th day of November, 2005 by and
between SAIC and Darcy. Capitalized terms used herein which are not defined
herein shall have the definition ascribed to them in the Agreement.

 

RECITALS

 

WHEREAS, SAIC and Darcy are parties to the Agreement and have agreed to
terminate the Agreement.

 

WHEREAS, the parties are willing to enter into this Termination to terminate the
Agreement.

 

In consideration of the foregoing and the promises and covenants contained
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. TERMINATION OF THE AGREEMENT. The Agreement is terminated effective as of
November 28, 2005.

 

2. COUNTERPARTS. This Termination may be executed in any number of counterparts,
each which will be deemed an original, and all of which together shall
constitute one instrument.

 

3. GOVERNING LAW. This Termination shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof. All disputes relating to this
Termination, including its enforceability, shall be resolved by final and
binding arbitration before an arbitrator appointed by the Judicial Arbitration
and Mediation Service (JAMS), in accordance with the rules and procedures of
arbitration under the Company’s Dispute Resolution Program, attached as Exhibit
B to the Agreement, with the arbitration to be held in San Diego, California.

 

5. FURTHER ASSURANCES. The parties agree to execute such further instruments,
agreements and documents and to take such further action as may reasonably be
necessary to carry out the intent of this Termination.

 

This Termination is hereby executed as of the date first written above.

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION,

a Delaware corporation

By:   /s/ BERNIE THEULE

Title:  

  Senior Vice President, Corporate Human Resources

DARCY:

/s/ THOMAS E. DARCY

Thomas E. Darcy